 

EMPLOYEE AGREEMENT RENEWAL AND AMENDMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into on July 25, 2012 by
and between Neuralstem, Inc., a Delaware Corporation (the “Company”), and Dr.
Karl Johe (“Employee”).

 

1.     This Agreement renews and amends that certain Employee Agreement dated
January 1, 2997, and subsequently amended on October 31, 2005 and January 1,
2008, made and entered into by the parties hereto (the “Employee Agreement”).

 

2.     The term of the Employee Agreement is renewed for an additional 60 month
term upon the expiration of the existing term.

 

3.     The Company grants Employee the stock options as provided for below
(“Options”). In connection with such grants, the Employee shall enter into the
Company’s standard stock option agreement which will incorporate the vesting
schedule and other terms described below.

 

Additional Option Grant:

 

Options: 5,000,000 (subject to: (i) vesting, (ii) adjustment and (iii) the other
conditions as provided for below)     Grant Date: July 25, 2012     Expiration
Date: July 25, 2022     Exercise Price: $0.92     Vesting Schedule: So long as
Employee continues to be employed by the Company, the options shall vest 500,000
on each of the six month anniversaries of the Grant Date so that 100% of the
options will be vested on the five year anniversary of the grant date. 
Notwithstanding the foregoing, the vesting of the final 2,000,000 options is
also subject to fulfillment of the Shareholder Approval Condition.    
Adjustment: The number of shares into which the final 2,500,000 options to vest
are exercisable into is subject to reduction (but not increase) if the closing
price of the Company’s common stock on the day of exercise is above $5.00.  The
reduction is applied to the number of shares of common stock underlying the
options being exercised by a fraction of which the numerator is $5.00 and the
denominator is the closing price of the Company’s common stock on the day of
exercise, subject to further adjustment as provided for in the Company’s 2010
Equity Compensation Plan (“Plan”).

 



 

 

 

Shareholder   Approval Condition: Of the Options granted, the final 2,000,000
options to vest are intended to be a conditional grant.  As a condition to that
portion of the grant, the Company must receive approval from its shareholders to
either: (i) make the grant on a stand-alone basis, or (ii) amend the Plan to
increase the number of shares available for grant under the plan by at least
2,000,000 common shares, or (iii) authorize a new equity compensation plan
covering at least 2,000,000 common shares. 

 

4.     All other provisions of the Employee Agreement shall remain in full force
and effect, other than any provision that conflicts with the terms and spirit of
this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.

 

NEURALSTEM, INC.:                   By: I. Richard Garr, CEO              
EMPLOYEE:                       By:  Dr. Karl Johe    

 



 

 

 

 

 